In a proceeding to validate petitions designating Bernice Spreckman as a candidate in the Conservative Party primary election to be held on September 10, 1985 for the public office of Mayor of the City of Yonkers, the appeal is from a purported judgment of the Supreme Court, Westchester County (Beisheim, J.), dated July 31, 1985, which deferred the decision on the application until the determination by this court in Matter of Jones v Flynn (112 AD2d 1069).
Appeal dismissed, without costs or disbursements.
In the purported judgment, Special Term indicated that it would not decide petitioner’s application until a determination was rendered by this court in Matter of Jones v Flynn (supra). Since no determination was rendered nisi prius, the instant *1073appeal must be dismissed (see, CPLR 5701). Brown, J. P., O’Connor, Weinstein, Kunzeman and Hooper, JJ., concur.